DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "20" and "23" in Fig. 1 have both been used to designate the refill.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, the claim will be interpreted by the refill. Appropriate correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "2" in Fig. 1 and 2 have both been used to designate the hair treatment device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the For examination purposes, the claim will be interpreted by the hair treatment device. Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Page 5 line 31-32, the  term “illustrated in figure 4”. It appears that the applicant meant to say “illustrated in figure 1 or 2” since the direction is only shown in figures 1 and 2.   Appropriate correction is required.

Claim Objections
Claim 1 line 3 is objected to because of the following informalities: “quantity of cosmetic product” is missing the term “liquid”. For consistency, applicant is recommended to change it to “quantity of liquid cosmetic product”. Appropriate correction is required.
Claim 7 line 2 is objected to because of the following informalities: “viscosity of the cosmetic product” is missing the term “liquid”. For consistency, applicant is recommended to change it to “viscosity of the liquid cosmetic product”. Appropriate correction is required.
Claim 14 line 1 is objected to because of the following informalities: the preamble is not consistent with the preamble of its dependent claim 1. For consistency, applicant is recommended to change claim 14 to “The cosmetic product refill as claimed in claim 1, comprising a closed package to contain the cosmetic product refill”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fereyre et al (US 20150289622 A1).
Regarding claim 1, Fereyre discloses a cosmetic product refill for a hair treatment device, comprising an applicator member (23), the applicator member (23) being saturated with liquid cosmetic product (Abstract). Fereyre does not specifically disclose the initial quantity of cosmetic product present in the applicator member corresponding to a degree of filling of the applicator member less than or equal to 90 %.
It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the initial quantity of the cosmetic product present in the applicator member of Fereyre to a degree less than or equal to 90 % to reduce packaging size during shipping, prevent overfilling issues, prevent packaging issues during transportation, and optimize manufacturing cost. 
Regarding claim 2, Fereyre discloses the claimed invention of claim 1. Fereyre does not specifically disclose the degree of filling of the applicator member being less than or equal to 80%.
It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the quantity of filling the applicator member of Fereyre to a degree less than or equal to 80 % to reduce packaging size during shipping, prevent overfilling issues, prevent packaging issues during transportation, and optimize manufacturing cost. 
Regarding claim 3, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses the applicator member (23) is porous (Para. 0023). Fereyre is silent to the applicator being entirely porous. 

Regarding claim 4, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses the applicator member (23) is made of felt (Para. 0243).  
Regarding claim 5, Fereyre discloses the claimed invention of claim 4. Fereyre further discloses the fibers of the felt all being oriented substantially in the same direction (Para. 0171 and Fig. 5, the examiner notes that the felt material is made of fibers and are oriented on the same direction on the plane surface of element 23), and molded so as to form the felt.
The claimed phrase “molded” is being treated as a product by process limitation; that is the applicator member is molded to form the felt. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.
Regarding claim 6, Fereyre discloses the claimed invention of claim 1. Fereyre does not explicitly disclose the density of the applicator member (23) is greater than 0.08 g/cm3 and/or less than 0.350 g/cm3.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator member of Fereyre with density greater than 0.08 g/cm3 and/or less than 0.350 g/cm3 so that the applicator member may be made of any material that is able to release or diffuse the cosmetic product (Para.0023). 
Furthermore, the instant disclosure describes the selection of the density of the applicator member as merely preferable [Page 8, Line 3-5] and does not describe it as contributing any unexpected result to the applicator member.  As such, the selection of the density of the 
Regarding claim 7, Fereyre discloses the claimed invention of claim 1. Fereyre further disclose a cosmetic product with a variable viscosity to make the product easier to apply (Para. 0242). However, Fereyre does not explicitly disclose the viscosity of the cosmetic product is greater than 4 centipoise and/or less than 500 centipoise. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the cosmetic product of Fereyre with viscosity greater than 4 centipoise and/or less than 500 centipoise to make the product easier to apply. 
Regarding claim 8, Fereyre discloses the claimed invention of claim 1. Fereyre does not specifically disclose the applicator member has a degree of filling greater than or equal to 40 %.
It would have been obvious to one having ordinary skill in the art before the effective filing date to adjust the quantity of filling the applicator member of Fereyre to a degree of filling greater than or equal to 40 % to reduce packaging size during shipping, prevent overfilling issues, prevent packaging issues during transportation, and optimize manufacturing cost. 
Regarding claim 9, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses wherein the applicator member (23) has an elongate shape (Fig. 5), with a rectangular cross section (Fig. 5), with a flat pointed end that is intended to be in contact with the hair to be treated(Fig. 5).  
Regarding claim 10, Fereyre discloses the claimed invention of claim 1, Fereyre further discloses the applicator member (23) is made at least partially of polyethylene (Para. 0023).
Regarding claim 11, Fereyre discloses the claimed invention of claim 1, Fereyre further discloses the liquid cosmetic product is an aqueous composition (Para. 0234).
Regarding claim 12, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses the liquid cosmetic product is an anhydrous composition (Para. 0234).
Regarding claim 13, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses a body delimiting a cavity that is formed at least partially by two opposite walls (See annotated Fig.  6 below) and a bottom and opens toward the outside by way of an opening (See annotated Fig.  6 below), said applicator member (23) being partially received in said cavity and extending partially out of the cavity, through the opening (See annotated Fig.  6 below). 

    PNG
    media_image1.png
    768
    872
    media_image1.png
    Greyscale
 
Regarding claim 15, Fereyre discloses the claimed invention of claim 1. Fereyre further discloses Docket No. 522213USPrelininarn- Amendmentat least one arm (5 and 6), cosmetic product refill (100) which is mounted on the arm (Fig. 20).  
Regarding Claim 16, Fereyre discloses the claimed invention of claim 15. Fereyre further discloses at least one heating element (Claim 3).  
Regarding claim 17, Fereyre discloses the claimed invention of claim 15. Fereyre further discloses the step of applying a cosmetic product to a lock of hair using a device (Abstract).
Regarding claim 18, Fereyre discloses the claimed invention of claim 11. Fereyre further disclose the liquid cosmetic product has a variable viscosity to make the product easier to apply (Para. 0242). However, Fereyre does not explicitly disclose the viscosity of the liquid cosmetic product is greater than 4 centipoise and/or less than 500 centipoise. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the liquid cosmetic product of Fereyre with viscosity greater than 4 centipoise and/or less than 500 centipoise to make the product easier to apply. 
 Regarding claim 19, Fereyre discloses the claimed invention of claim 11. Fereyre does not explicitly disclose the density of the applicator member (23) is greater than 0.11 g/cm3 and/or less than 0.25 g/cm3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator member of Fereyre with density greater than 0.11 g/cm3 and/or less than 0.25 g/cm3 so that the applicator member may be made of any material that is able to release or diffuse the cosmetic product (Para.0023). 
Furthermore, the instant disclosure describes the selection of the density of the applicator member as merely preferable [Page 8, Line 3-5] and does not describe it as contributing any unexpected result to the applicator member.  As such, the selection of the density of the cosmetic member is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.
 Regarding claim 20, Fereyre discloses the claimed invention of claim 12. Fereyre further disclose the liquid cosmetic product has a variable viscosity to make the product easier to apply (Para. 0242). However, Fereyre does not explicitly disclose the viscosity of the liquid cosmetic product is greater than 100 centipoise and/or less than 600 centipoise. 

Regarding claim 21, Fereyre discloses the claimed invention of claim 12. Fereyre does not explicitly disclose the density of the applicator member (23) is greater than 0.11 g/cm3 and/or less than 0.25 g/cm3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the applicator member of Fereyre with density greater than 0.11 g/cm3 and/or less than 0.25 g/cm3 so that the applicator member may be made of any material that is able to release or diffuse the cosmetic product (Para.0023). 
Furthermore, the instant disclosure describes the selection of the density of the applicator member as merely preferable [Page 8, Line 3-5] and does not describe it as contributing any unexpected result to the applicator member.  As such, the selection of the density of the cosmetic member is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fereyre et al (US 20150289622 A1) in view of Morgandi et al (US 20100269848 A1).
Regarding claim 14, Fereyre discloses the claimed invention of claim 1. Fereyre is silent to the package. Morgandi teaches a hair styling apparatus with treatment hair is placed in special packaging (Para. 0081) to provide a special packages suitable for conserving and maintaining the stability over time of the hair substance contained in said treatment device, such as, for example, air-tight packages or sealed packages with modified atmosphere or under vacuum (Para. 0081). 


Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/KARIM ASQIRIBA/Examiner, Art Unit 3772   

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772